DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10 are currently pending.

Claim Objections
Claim 8 is objected to as the limitation “polyethylenen napthalate (PEN)” should read “polyethylene napthalate (PEN)”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0036242 A1).
Regarding claims 1 and 9,
Lee teaches a flexible display comprising a laminate (a flexible window stack structure) including a substrate; a first hard coating layer formed on a surface of the substrate; and a second hard coating layer formed on an opposite side of the substrate (Lee: abstract; par. 0017-0020). The window stack may be folded and thus the second coating layer may be considered to be disposed at an elongated side when said window stack is folded in the desired manner (Lee: par. 0020 and 0064). It is noted that the language requiring “when the window stack structure is folded” is an example of functional language. See MPEP 2173.05(g). The limitation is met if the claimed window stack is fully capable of preforming the claimed function. In this case, the flexible display of Lee may indeed be folded and is composed of the claimed structure (Lee: par. 0020 and 0064). Therefore, the window stack of Lee is fully capable of performing the claimed function.
Lee is silent towards the first hard coating layer having a curing contraction greater than that of the second hard coating layer. However, Lee teaches the first hard coating may have a higher compressive elastic modulus and a higher pencil hardness compared to the second hard coating layer (Lee: par. 0013-0015). Applicant explains in paragraph [0055] of the specification that the second hard coating layer may have a cross-linking density or a curing density reduction resulting in a reduced curing contraction of said second hard coating layer compared to the first hard coating layer. Thus, one of ordinary skill in the art would reasonably expect that as the first hard coating layer has an increased pencil hardness (i.e. a higher cross linking density) and a 
Regarding claims 2 and 3,
Lee teaches the flexible window stack structure required by claim 1. The limitations requiring the window sack structure to have “a normal curl in a folding direction such that a surface of the first hard coating layer faces each other” and “a degree of the normal curl is in a range of from 5 to 50 mm” is functional language in light of claim 1 which requires “when the window stack structure is folded” as the claims do not positively require the window stack to be in the folded state or is folded. As such, the limitations of claims 2 and 3 will be satisfied by a window stack that is capable of performing the claimed function of being folded to the claimed degree. See MPEP 2173.05(g). As the flexible window stack structure of Lee is capable of being folded (Lee: par. 0020) and is composed of the claimed structure, it would be expected that the window stack is capable of being folded in the claimed manner to the claimed degree.
Regarding claim 4,
Lee teaches the flexible window stack structure required by claim 1. Lee further teaches the first and second hard coating layer may be formed of a hard coating composition that includes a photo-curable compound containing an acrylate functional group, a photo-initiator, and a solvent (Lee: par. 0030-0043).
Regarding claim 6,
Lee teaches the flexible window stack structure required by claim 4. Lee further teaches the first hard coating layer and the second hard coating layer may each have a thickness in the range of 5 to 50 µm (Lee: abstract; par. 0019). Example 1 details an embodiment in which the Lee: par. 0053).
Regarding claim 7,
Lee teaches the flexible window stack structure required by claim 1. Lee further teaches the second hard coating layer may have an adhesive layer and thus may be considered to have a multi-layered structure (Lee: par. 0015 and 0025).
Regarding claim 8,
Lee teaches the flexible window stack structure required by claim 1. Lee further teaches the substrate comprises at least one selected from the group consisting of polyimide, polyether sulfone, polyacrylate, polyetherimide, polyethylene naphthalene, polyethylene terephthalate, polycarbonate, cellulose triacetate, and cellulose acetate propionate (Lee: par. 0028).
Regarding claim 10,
Lee teaches the image display device required by claim 9. Lee further teaches the flexible window stack may be bent along a direction in which the first hard coating layer is compressed (Lee: par. 0020 and 0064).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as evidenced by Ciceron (US 2016/0090349 A1).
Regarding claim 5,
Lee teaches the flexible window stack structure required by claim 4. Lee further teaches the first hard coating layer and the second hard coating layer may each have a thickness in the range of 5 to 50 µm, thus the first and second hard coating layers may have the same thickness Lee: abstract; par. 0019). The first hard coating layer may have a higher hardness and compressive elastic modulus than the second hard coating layer (Lee: par. 0013). The first and second hard coating films may be composed of photocurable (meth)acrylate oligomers or monomers including (meth)acrylate monomers of varying functionality (Lee: par. 0035-0036). 
Ciceron further teaches that including multifunctional acrylate monomers of high functionality in coating applications may increase the crosslinking density and thus increased the related properties such as hardness (Ciceron: par. 0002). Thus, as Lee desires an increased hardness for the first coating layer and teaches the options for acrylate monomers with higher functionality, one of ordinary skill in the art would seek to adjust the acrylate compositions within the scope of Lee, such as the first hard coating layer having a greater functionality relative to a molecular weight of the photocurable compound compared to the second hard coating layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRAVIS M FIGG/Primary Examiner, Art Unit 1783